Citation Nr: 0408887	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  00-12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability, residual of a head injury, manifested by lack of 
concentration, lack of alertness, confusion, depression, 
short term memory loss, indecisiveness, anxiety, 
disorientation, depression, audio hallucinations, exaggerated 
startle response, fatigue, sleep impairment, lack of sex 
drive, fear of closed places, fear of crowds, and/or fear of 
heights.

2.  Entitlement to service connection for a chronic 
disability, residual of a head injury, manifested by tremors, 
numbness, residuals of a concussion, dizziness, 
lightheadedness, fainting, blackouts, slurred speech, and/or 
neuralgia.

3.  Entitlement to service connection for a chronic 
disability, residual of a head injury, manifested by burning 
eyes, tearing eyes, vision (focus) problems, light 
sensitivity, night blindness, decreased visual acuity, and/or 
decreased depth perception.

4.  Entitlement to service connection for a chronic 
disability manifested by duodenal ulcer disease, chronic 
diarrhea, stomach acid, colon polyps, hemorrhoids, nausea, 
regurgitation, decreased appetite, and/or weight loss.

5.  Entitlement to service connection for a chronic 
disability manifested by frequent urination.

6.  Entitlement to service connection for a chronic 
disability manifested by bilateral hearing loss, tinnitus, 
and/or equilibrium problems.

7.  Entitlement to service connection for a chronic 
disability manifested by nose bleeds, residuals of a 
fractured nose, nasal congestion, tongue sensations (claimed 
as smokers' mouth), tonsillitis, dysphagia, a throat 
condition, shortness of breath, a pinched lung, emphysema, 
and/or residuals of a lipoma of the left abdominal wall.

8.  Entitlement to service connection for a chronic thyroid 
disability manifested by excessive thirst, dry mouth, a 
metallic taste sensation, and/or low blood sugar.

9.  Entitlement to service connection for chronic residual 
disability of an appendectomy, to include a scar and/or skin 
sensitivity.

10.  Entitlement to service connection for a cardiovascular 
disability manifested by arrhythmia, chest pains, and/or 
circulation problems.

11.  Entitlement to service connection for a chonic 
disability manifested by neck pain, residuals of a fractured 
collar bone, a pinched nerve in the right shoulder, bilateral 
torn rotator cuffs, a bilateral hand condition, a right wrist 
condition, residuals of two fractured ribs, low back pain, 
muscle spasms, bilateral calf cramps, a left knee condition, 
a bilateral hip condition, bilateral hammertoes, bilateral 
pes planus, a bilateral ankle condition, a left foot plantar 
wart, bilateral foot corns, groin pains, and/or a bilateral 
arm impairment.

12.  Entitlement to service connection for a chronic headache 
disability, residual of a head injury.

13.  Entitlement to an increased initial rating for residuals 
of a fracture of the proximal distal phalanx of the third 
right finger, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1963.

This appeal arises from a February 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The veteran's claims were remanded by the Board for further 
development in June 2001.  

By rating action in March 2003, the RO denied the veteran's 
claim for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
To date, the veteran has not submitted a notice of 
disagreement with respect to that claim.  Accordingly, the 
claim for a TDIU is not currently before the Board.

The veteran submitted additional evidence subsequent to 
certification of his appeal to the Board.  Included with the 
newly submitted evidence was an undated and unsigned 
statement that the veteran waived further review at the RO 
level.  In addition, he submitted a signed letter, dated in 
January 2004, in which he stated that he was waiving all 
rights by the RO to handle his claims.  He indicated that he 
was tired of waiting for a decision, and that he wished the 
Board to expediently finalize his claims.  Accordingly, the 
Board finds that the veteran has waived RO review of the 
newly submitted evidence and will consider this evidence in 
deciding the veteran's claims.

The claim for an initial rating in excess of 10 percent for 
residuals of a fracture of the proximal distal phalanx of the 
third right finger is the subject of a remand section of this 
decision.


FINDINGS OF FACT

1.  A chronic disability, residual of a head injury, 
manifested by lack of concentration, lack of alertness, 
confusion, depression, short term memory loss, 
indecisiveness, anxiety, disorientation, depression, audio 
hallucinations, exaggerated startle response, fatigue, sleep 
impairment, lack of sex drive, fear of closed places, fear of 
crowds, and/or fear of heights, was not shown in service or 
within a year of discharge from service, and has not been 
shown by competent evidence to be etiologically related to 
the veteran's military service.

2.  A chronic disability, residual of a head injury, 
manifested by tremors, numbness, residuals of a concussion, 
dizziness, lightheadedness, fainting, blackouts, slurred 
speech, and/or neuralgia, was not shown in service or within 
a year of discharge from service, and has not been shown by 
competent evidence to be etiologically related to the 
veteran's military service.

3.  A chronic disability, residual of a head injury, 
manifested by burning eyes, tearing eyes, vision (focus) 
problems, light sensitivity, night blindness, decreased 
visual acuity, and/or decreased depth perception, was not 
shown in service or within a year of discharge from service, 
and has not been shown by competent evidence to be 
etiologically related to the veteran's military service.

4.  A chronic disability, manifested by duodenal ulcer 
disease, chronic diarrhea, stomach acid, colon polyps, 
hemorrhoids, nausea, regurgitation, decreased appetite, 
and/or weight loss, was not shown in service or within a year 
of discharge from service, and has not been shown by 
competent evidence to be etiologically related to the 
veteran's military service.

5.  A chronic disability manifested by frequent urination, 
was not shown in service and has not been shown by competent 
evidence to be etiologically related to the veteran's 
military service.

6.  A chronic disability manifested by bilateral hearing 
loss, tinnitus, and/or equilibrium problems, was not shown in 
service or within a year of discharge from service, and has 
not been shown by competent evidence to be etiologically 
related to the veteran's military service.

7.  A chronic disability manifested by nose bleeds, residuals 
of a fractured nose, nasal congestion, tongue sensations 
(claimed as smokers' mouth), tonsillitis, dysphagia, a throat 
condition, shortness of breath, a pinched lung, emphysema, 
and/or residuals of a lipoma of the left abdominal wall, was 
not shown in service or within a year of discharge from 
service, and has not been shown by competent evidence to be 
etiologically related to the veteran's military service.

8.  A chronic thyroid disability manifested by excessive 
thirst, dry mouth, a metallic taste sensation, and/or low 
blood sugar, was not shown in service or within a year of 
discharge from service, and has not been shown by competent 
evidence to be etiologically related to the veteran's 
military service.

9.  Chronic residual disability of an appendectomy, to 
include a scar and/or skin sensitivity, was not shown in 
service and has not been shown by competent evidence to be 
etiologically related to the veteran's military service.

10.  A cardiovascular disability manifested by arrhythmia, 
chest pains, and/or circulation problems, was not shown in 
service or within a year of discharge from service, and has 
not been shown by competent evidence to be etiologically 
related to the veteran's military service.

11.  A chonic disability manifested by neck pain, residuals 
of a fractured collar bone, a pinched nerve in the right 
shoulder, bilateral torn rotator cuffs, a bilateral hand 
condition, a right wrist condition, residuals of two 
fractured ribs, low back pain, muscle spasms, bilateral calf 
cramps, a left knee condition, a bilateral hip condition, 
bilateral hammertoes, bilateral pes planus, a bilateral ankle 
condition, a left foot plantar wart, bilateral foot corns, 
groin pains, and/or a bilateral arm impairment, was not shown 
in service or within a year of discharge from service, and 
has not been shown by competent evidence to be etiologically 
related to the veteran's military service.

12.  The veteran developed a chronic headache disability, 
residual of a head injury, in service.


CONCLUSIONS OF LAW

1.  A chronic disability, residual of a head injury, 
manifested by lack of concentration, lack of alertness, 
confusion, depression, short term memory loss, 
indecisiveness, anxiety, disorientation, depression, audio 
hallucinations, exaggerated startle response, fatigue, sleep 
impairment, lack of sex drive, fear of closed places, fear of 
crowds, and/or fear of heights, was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2003); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  A chronic disability, residual of a head injury, 
manifested by tremors, numbness, residuals of a concussion, 
dizziness, lightheadedness, fainting, blackouts, slurred 
speech, and/or neuralgia, was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

3.  A chronic disability, residual of a head injury, 
manifested by burning eyes, tearing eyes, vision (focus) 
problems, light sensitivity, night blindness, decreased 
visual acuity, and/or decreased depth perception, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  A chronic disability, manifested by duodenal ulcer 
disease, chronic diarrhea, stomach acid, colon polyps, 
hemorrhoids, nausea, regurgitation, decreased appetite, 
and/or weight loss, was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

5.  A chronic disability manifested by frequent urination, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

6.  A chronic disability manifested by bilateral hearing 
loss, tinnitus, and/or equilibrium problems, was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303, 3.307, 3.309.

7.  A chronic disability manifested by nose bleeds, residuals 
of a fractured nose, nasal congestion, tongue sensations 
(claimed as smokers' mouth), tonsillitis, dysphagia, a throat 
condition, shortness of breath, a pinched lung, emphysema, 
and/or residuals of a lipoma of the left abdominal wall, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

8.  A chronic thyroid disability manifested by excessive 
thirst, dry mouth, a metallic taste sensation, and/or low 
blood sugar, was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

9.  Chronic residual disability of an appendectomy, to 
include a scar and/or skin sensitivity, was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

10.  A cardiovascular disability manifested by arrhythmia, 
chest pains, and/or circulation problems, was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303, 3.307, 3.309.

11.  A chonic disability manifested by neck pain, residuals 
of a fractured collar bone, a pinched nerve in the right 
shoulder, bilateral torn rotator cuffs, a bilateral hand 
condition, a right wrist condition, residuals of two 
fractured ribs, low back pain, muscle spasms, bilateral calf 
cramps, a left knee condition, a bilateral hip condition, 
bilateral hammertoes, bilateral pes planus, a bilateral ankle 
condition, a left foot plantar wart, bilateral foot corns, 
groin pains, and/or a bilateral arm impairment, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

12.  A chronic headache disability, residual of a head 
injury, was incurred in active service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, 
VA will inform the veteran of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies 
to cases where the initial AOJ decision was made prior 
to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming 
solely for the sake of argument and without conceding 
the correctness of Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified 
below.  

In the present case, a substantially complete 
application was received on July 20, 1998.  Thereafter, 
in a rating decision dated in February 1999, the RO 
denied the claims adjudicated in this decision.  Only 
after that rating action was promulgated did the AOJ, on 
September 10, 2001, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does not comply with 
the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave 
open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  To find otherwise 
would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide 
such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by 
the appellant to perfect the appeal to the Board.  This 
would not be a reasonable construction of section 
5103(a).  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding 
in Pelegrini would require the entire rating process to 
be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court, otherwise it would not have 
taken "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption 
for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth 
in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all 
questions in a matter which under 38 U.S.C. § 511(a) are 
subject to decision by the Secretary shall be subject to 
one review on appeal to the Secretary, and such final 
decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2003).  
There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant 
to overcome.  See Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity 
to submit information and evidence in support of their 
claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  

Here, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant on 
September 10, 2001 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003).  After the 
notice was provided a supplemental statement of the case 
was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The rating action, 
the statement of the case, the supplemental statement of 
the case, and VA notice letters sent to the veteran in 
July 1998, September 1998, July 2001, and September 
2001, informed the veteran of the information and 
evidence needed to support his claims, the applicable 
law, and the development responsibilities and activities 
of the VA and the veteran.  See also VAOPGCPREC 1-2004 
(VA General Counsel expressed opinion that the statement 
in Pelegrini that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) requires VA to request that claimant 
provide VA with any evidence in his or her possession is 
obiter dictum and not binding on VA)

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity 
to submit information and evidence in support of their 
claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, 
any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran 
has been provided numerous VA examinations, and that the 
Board has obtained numerous private medical records.  The 
Board also notes that the veteran has submitted numerous 
medical records, and that he has submitted supporting lay 
statements.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal, 
and has done so.  There is no indication that there exists 
any evidence which has a bearing on the issues decided below 
which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the appellant or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  In light of the above, there is no prejudice to 
the appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

History:

The veteran's report of medical history upon entry to service 
reveals that the veteran reported that he worried a lot and 
that he had trouble sleeping.  Service medical records reveal 
that on January 1962 the veteran fell 10 to 15 feet from a 
ladder while painting.  He struck his forehead and right 
hand.  The veteran denied dizziness or blacking out prior to 
the fall, and he was not unconscious following the fall.  
Physical examination revealed the veteran to be groggy but 
not disoriented.  He had swelling and abrasion of the 
forehead, and both eyes were swollen shut.  He had bilateral 
periorbital ecchymosis and multiple abrasions over the body 
and extremities.  The third right finger was disfigured at 
the M-P joint.  The veteran's nose was bleeding, without 
evidence of fracture or tenderness.  X-rays revealed that the 
veteran's skull, facial bones, and rib cage were normal.  X-
rays of the right hand revealed comminuted fracture of the 
proximal phalanx of the third right finger.  The veteran was 
kept in the hospital for seven days.  The final impression 
was simple fracture of the third right finger.  The veteran 
was released to duty.  The remainder of the service medical 
records reveal no further residuals of the fall other than 
the finger injury.  No disabilities were noted on the June 
1963 discharge examination report.  

On VA neurological examination in August 1998, the examiner 
noted that the veteran had a history of head trauma back in 
1962.  The veteran reported complex problems of decreased 
memory, chronic daily headaches, syncopal episodes of no 
etiology, hearing problems, and an unsteady gait.  The 
examiner stated that the veteran's headaches could be mainly 
due to the head trauma as it had been there for almost 30 
years.  The examiner observed that the reported black-out 
spells had never been witnessed so the etiology was unknown, 
and could be neurologic or cardiac in nature.  The examiner 
noted that the memory problem was 30 years after the trauma 
and might be some demented process.  

The veteran was afforded a VA orthopedic examination of the 
upper extremities in August 1988.  Prior to X-rays, the 
impression was history of bilateral wrist factures.  X-rays 
revealed a normal left wrist and an old fracture of the right 
wrist with degenerative changes.

A September 1998 VA magnetic resonance imaging (MRI) of the 
head was normal.

The veteran was afforded a VA general medical examination n 
November 1998.  The examiner noted that the vetarn reported 
multiple neurological complaints secondary to head injury 
sustained in the military.  The examiner deferred the 
neurological complaints to the VA psychiatrist and 
neurologist.

VA psychiatric examination in November 1998 resulted in 
diagnoses of major depressive disorder with psychotic 
features and generalized anxiety disorder.

The veteran's medical records were reviewed by a VA 
neurologist in December 1998.  The examiner noted that the 
veteran had obsessive compulsive personality traits.  The 
examiner observed that from a review of the veteran's private 
psychiatric records, the consensus was that the veteran had 
multiple diffuse somatic complaints with little insight as to 
the origin of those.  The somatic complaints crossed the 
spectrum, including not only neurologic complaints but 
gastrointestinal complaints, tremors in the head, and 
fatigue.  The examiner thought it was interesting that 
despite a very thorough enumeration of the veteran's somatic 
complaints to a private physician in October 1998, there was 
no mention of multiple episodes of loss of consciousness or 
the chronic headaches that the veteran had reported to other 
doctors.  The examiner noted that in the chart was a veteran 
generated list of his multiple medical concerns.  They were 
organized in sub-headings such as "head, eyes, neck, mouth, 
throat."  There were 15 pages of at least 50, possibly 75, 
separate medical complaints that the veteran enumerated.  The 
examiner stated that aside from the veteran's psychiatric 
history, the past medical history included chronic 
obstructive pulmonary disease, elevated cholesterol, gastric 
duodenal ulcers, and gastroesophageal reflux.  The reviewer 
stated that a review of the medical examinations and 
neurologic examinations revealed that they were essentially 
normal.  The VA physician stated that given that the veteran 
did not sustain loss of consciousness at the time of his head 
injury, it would seem highly unlikely that the veteran would 
have sustained any focal neurologic deficits from the injury.  
The VA examiner stated that the veteran may have sustained 
trauma enough to cause a post-traumatic syndrome such as 
chronic headaches, but the multitude of neurologic complaints 
clouded that issue.  Additionally, the veteran's management 
of his own medical complaints, including a very detailed and 
defined enumeration of his multiple medical problems, would 
seem contrary to his complaints of memory difficulties.

The VA physician went on to note that the veteran had been 
found to have chronic depression, often with psychotic 
features as well as obsessive compulsive personality traits 
and a long-standing anxiety disorder, all of which would 
predispose the veteran to significant ruminations regarding 
any issue, but particularly medical issues.  That was 
supported by one of the veteran's physicians finding that the 
veteran was somatically oriented.  

The December 1998 VA physician concluded that it was unlikely 
that the veteran's somatic complaints were related to the 
head injury sustained during service.  It was the physician's 
feeling that the veteran's multitude of somatic complaints 
stemmed from his underlying psychiatric illness, rather than 
any definitive or overt neurologic deficits or pathology 
sustained from trauma.  The examiner stated that it was 
difficult to determine if an underlying chronic headache 
syndrome was related to the trauma, since it was just one of 
the multiple complaints that the veteran had.  Specifically, 
the physician did not believe that the veteran's psychiatric 
problems stemmed from the head injury.  The VA physician was 
of the opinion that psychiatric exacerbations had occurred in 
the last several years and that these were too temporally 
displaced from the head injury for there to be a significant 
connection.

The veteran submitted lay statements from his spouse and a 
friend in April and May 1999.  They listed many of the 
veteran's disabilities and stated that those disabilities 
were due to the veteran's injury in a fall during service.  
The veteran also submitted lay statements from two fellow 
veteran's.  These veterans stated in June and August 1999 
that they had served with the veteran, knew about his injury 
in a fall, and knew that the veteran had seriously injured 
his head, right hand, right arm, right shoulder, back and 
hips.  They stated that the veteran's disabilities due to the 
fall had increased over the years.

On VA psychiatric examination in July 2002, the examiner 
stated that the veteran's medical and psychological problems 
were overlapping to such an extant that it was difficult to 
distinguish or define a clear etiology.  The examiner 
believed that the veteran sustained a rather traumatic injury 
from a fall from a ladder, but that it was unclear that the 
fall actually caused any brain damage.  She believed that it 
could have caused some damage, but this was not shown on MRI 
or EEG.  The examiner noted that complicating the veteran's 
diagnoses were reported alcohol and benzodiazepine abuse, 
which could cause many of the veteran's reported symptoms.  
She was unsure if the veteran's symptoms were related to the 
fall.  The diagnoses included dementia, major depressive 
disorder, and generalized anxiety disorder.

On VA general medical examination in September 2002, the 
examiner noted that the veteran's multiple complaints of 
headaches, shoulder, back, and other diffuse pain complaints 
and difficulty sleeping might be secondary to post-concussive 
syndrome.

The veteran was afforded a VA eye examination in October 
2002.  The assessment was ocular migraine, although potential 
etiology of sinusitis and sinus pressure could not be ruled 
out.

In October 2002, VA audiometric examination revealed mild to 
moderate high frequency sensorineural hearing loss.  The 
veteran reported exposure to generator noise during service.  
He also reported falling down a flight of stairs and hitting 
his head.  He asserted that he had had difficulty hearing and 
he had ringing in his ears after the fall.

The veteran's claims file contains extensive private medical 
records dating from 1988 to present.  These show treatment 
for numerous disabilities.  A July 1994 medical record 
reveals that the veteran was in an auto accident and that he 
struck his head, resulting in a concussion.  The veteran had 
several bruises around the left orbital rim.  There was an 
abrasion over the left eyebrow.  The veteran's nose was 
somewhat swollen and tender.  An August 1995 private medical 
record indicates that the veteran had significant 
gastrointestinal problems related to both smoking and 
drinking.  In February 1998, the veteran was noted to have 
late onset dysthymic disorder.  A July 1998 record indicates 
that a physician believed that the veteran's tremors were 
hereditary.  An October 1998 record indicates that the 
veteran reported memory problems beginning two or three 
months earlier, and that the veteran drank from two to five 
alcoholic drinks a day.  It was noted that the veteran's 
reported blackouts might be due to alcohol abuse.

The veteran submitted a statement from his private physician 
in February 2004.  The private neurologist expressed the 
opinion that the veteran's chronic headache difficulty could 
have been triggered by the veteran's head trauma.  He further 
noted that the majority of headaches have no associated 
findings on brain scan.

Applicable Law

VA law and regulations provide that service connection may be 
established for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty, in active military service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

Certain chronic diseases manifested, or shown to have been 
incurred or aggravated, to a compensable degree within one 
year of separation from service shall be granted service 
connection, even though there is no record of such disease in 
service.  38 C.F.R. §§ 3.307, 3.309. 

The regulations also state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  



Headache disorder

In this case, the evidence clearly shows that the veteran 
fell and struck his head during service.  No headache 
disability was noted upon discharge from service or for more 
than 25 years after discharge from service.  Additionally, 
the veteran experienced an intervening head injury in a car 
accident in July 1994.  However, both VA and private 
physicians have indicated that there is a likelihood that the 
veteran's current headache disorder is related to the 
veteran's head injury in service.  Considering that the 
veteran experienced a head injury in service which resulted 
in seven days of hospitalization, and the fact that several 
physicians have indicated that there is a likelihood that the 
veteran's current headaches are related to the in-service 
head injury, the Board resolves any doubt in the veteran's 
favor and finds that it is as likely as not that the 
veteran's headache disability is related to his in-service 
injury.  Accordingly, service connection for a chronic 
headache disability is warranted.

Other disabilities:

The veteran claims entitlement to service connection for a 
plethora of disabilities as secondary to his in-service 
trauma resulting from the fall from a ladder.  While the 
evidence of record indicates that the veteran fell and hit 
his head and fractured his finger during service, the 
remainder of the service medical records, including the June 
1963 discharge examination report, do not indicate that the 
veteran experienced any residuals of that injury, other than 
to the fractured right third finger.  The Board also notes 
that none of the disabilities for which the veteran now seeks 
entitlement to service connection were noted within a year of 
discharge from service.  

The record contains numerous private medical records dated 
from 1988.  These private records show treatment for many 
disabilities, including psychiatric, neurological, and 
gastrointestinal.  With respect to all claimed disabilities 
other than headaches and the fractured finger, none of the 
private physicians related the veteran's complaints to 
service.  Many of these disabilities were attributed to post 
service alcohol and tobacco use, a post service car accident, 
and recent exacerbation of a post service psychiatric 
disorder.

Several of the VA physicians stated that they could not 
determine whether there was any relationship between the 
veteran's claimed disabilities and service.  The September 
2002 VA general medical examiner indicated that the veteran's 
shoulder, back, other diffuse pain complaints, and difficulty 
sleeping might be secondary to a post-concussive syndrome.  
However, that examiner did not indicate whether they might be 
related to the traumatic injury in service, or the traumatic 
car accident in 1994.  Regardless, other than the veteran's 
headache and finger disability, none of the medical evidence 
of record indicates that it is at least as likely as not that 
any of the veteran's claimed disabilities are related to 
service.  Additionally, the December 1998 VA physician, after 
a thorough examination of the veteran's records, expressed 
the opinion that it was highly unlikely that the veteran 
sustained any focal neurological deficits from the in-service 
injury.  He noted that it appeared that the veteran's 
multitude of somatic complaints stemmed from his underlying 
psychiatric illness rather than from traumatic pathology.  
The VA physician also indicated that the veteran's 
psychiatric illness did not stem from the in-service head 
injury.

The Board has considered the statements of the veteran, and 
the statements from the veteran's friends, family, and fellow 
veterans.  However, they are not medical professionals who 
can make such a determination.  Lay persons are not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  
  
The Board finds that the preponderance of the evidence is 
against a finding that the veteran's multitude of claimed 
disabilities, variously described under "The Issues" 
heading beginning on the cover page of this decision, (other 
than headache and right third finger disabilities), were 
incurred in or aggravated by active service.  Accordingly, 
service connection for the veteran's multitude of claimed 
disabilities, other than headaches, is not warranted.


ORDER

Entitlement to service connection for a chronic disability, 
residual of a head injury, manifested by lack of 
concentration, lack of alertness, confusion, depression, 
short term memory loss, indecisiveness, anxiety, 
disorientation, depression, audio hallucinations, exaggerated 
startle response, fatigue, sleep impairment, lack of sex 
drive, fear of closed places, fear of crowds, and/or fear of 
heights, is denied.

Entitlement to service connection for a chronic disability, 
residual of a head injury, manifested by tremors, numbness, 
residuals of a concussion, dizziness, lightheadedness, 
fainting, blackouts, slurred speech, and/or neuralgia, is 
denied.

Entitlement to service connection for a chronic disability, 
residual of a head injury, manifested by burning eyes, 
tearing eyes, vision (focus) problems, light sensitivity, 
night blindness, decreased visual acuity, and/or decreased 
depth perception, is denied.

Entitlement to service connection for a chronic disability 
manifested by duodenal ulcer disease, chronic diarrhea, 
stomach acid, colon polyps, hemorrhoids, nausea, 
regurgitation, decreased appetite, and/or weight loss, is 
denied.

Entitlement to service connection for a chronic disability 
manifested by frequent urination is denied.

Entitlement to service connection for a chronic disability 
manifested by bilateral hearing loss, tinnitus, and/or 
equilibrium problems, is denied.

Entitlement to service connection for a chronic disability 
manifested by nose bleeds, residuals of a fractured nose, 
nasal congestion, tongue sensations (claimed as smokers' 
mouth), tonsillitis, dysphagia, a throat condition, shortness 
of breath, a pinched lung, emphysema, and/or residuals of a 
lipoma of the left abdominal wall, is denied.

Entitlement to service connection for a chronic thyroid 
disability manifested by excessive thirst, dry mouth, a 
metallic taste sensation, and/or low blood sugar, is denied.

Entitlement to service connection for chronic residual 
disability of an appendectomy, to include a scar and/or skin 
sensitivity, is denied.

Entitlement to service connection for a cardiovascular 
disability manifested by arrhythmia, chest pains, and/or 
circulation problems, is denied.

Entitlement to service connection for a chonic disability 
manifested by neck pain, residuals of a fractured collar 
bone, a pinched nerve in the right shoulder, bilateral torn 
rotator cuffs, a bilateral hand condition, a right wrist 
condition, residuals of two fractured ribs, low back pain, 
muscle spasms, bilateral calf cramps, a left knee condition, 
a bilateral hip condition, bilateral hammertoes, bilateral 
pes planus, a bilateral ankle condition, a left foot plantar 
wart, bilateral foot corns, groin pains, and/or a bilateral 
arm impairment, is denied.

Entitlement to service connection for a chronic headache 
disability, residual of a head injury, is granted.


REMAND

The issue of entitlement to an initial rating in excess of 10 
percent for residuals of a fracture of the proximal distal 
phalanx of the third right finger is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his/her representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio, supra.  
In this case, the appellant has not received notice of the 
information and evidence necessary to substantiate his claim 
for an initial rating in excess of 10 percent for residuals 
of a fracture of the proximal distal phalanx of the third 
right finger, or notice of which evidence, if any, the 
claimant is expected to obtain and submit, and which evidence 
will be retrieved by VA.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent, with 
respect to the claim for an increased 
initial rating for his service-connected 
residuals of a right third finger 
fracture.  This should include informing 
the appellant of which evidence will be 
retrieved by VA, informing the appellant 
of which evidence, if any, he is expected 
to obtain and submit, and informing the 
appellant to provide any evidence in his 
possession that pertains to the claim.  

2.  The veteran should be afforded the 
opportunity to submit additional 
evidence.  

3.  When the above actions have been 
accomplished, that RO must readjudicate 
the veteran's claim for an increased 
initial rating for his service-connected 
right third finger disability.  If the 
benefit sought is not granted to the 
veteran's satisfaction, the RO should 
provide the appellant and his 
representative, if any, a supplemental 
statement of the case which reflects RO 
consideration of all pertinent evidence 
received since issuance of the December 
2002 supplemental statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



